 Case 2:20-cv-05970-KM-ESK Document 4 Filed 07/14/20 Page 1 of 2 PageID: 62



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 YAN SIONG KONG,                                        ) Case No. 20-cv-05970-KM-ESK
                                                        )
                        Plaintiff,                      )
                                                        )
                                                        ) NOTICE OF VOLUNTARY
                 vs.                                    ) DISMISSAL
                                                        )
 TD AMERITRADE HOLDING                                  )
 CORPORATION, STEPHEN J. BOYLE,                         )
 LORENZO A. BETTINO, V. ANN HAILEY,                     )
 JOSEPH H. MOGLIA, WILBUR J.                            )
 PREZZANO, BRIAN M. LEVITT, KAREN E.                    )
 MAIDMENT, MARK L. MITCHELL,                            )
 BHARAT B. MASRANI, IRENE R. MILLER,                    )
 TODD M. RICKETTS, and ALLAN R.                         )
 TESSLER,                                               )
                                                        )
                       Defendants.                      )

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Yan Siong Kong (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

“Action”). Because this notice of dismissal is being filed with the Court before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.

 Dated: July 14, 2020                                     WEISSLAW LLP


                                                      By s/ Mark. D. Smilow
                                                         Mark. D. Smilow
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: msmilow@weisslawllp.com

                                                          Attorneys for Plaintiff
Case 2:20-cv-05970-KM-ESK Document 4 Filed 07/14/20 Page 2 of 2 PageID: 63




OF COUNSEL:

FEDERMAN & SHERWOOD
William B. Federman
10205 North Pennsylvania Avenue
Oklahoma City, OK 73120
Tel: (405) 235-1560
Fax: (405) 239-2112
-and-
212 W. Spring Valley Road
Richardson, Texas 75081

Attorneys for Plaintiff




                                   -2-
